DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 20-23 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Makarow et al. (DE 102016206954 A1) which discloses a stator housing 6 and a motor mounting 5 with an annular space in between them (see figure 1), and Ojima et al. (US 20160118858 A1) which disclose an O-ring component 13a for separating an annular space 22 from the axial end of a housing 17 (see figure 1), the prior art of record do not sufficiently disclose the combination of features including the stator housing having an axial lower side and a circumferential shell; the axial lower side merging into the circumferential shell via a circumferential edge; an equipment housing including a substantially cylindrical motor mounting which at an axial end is sealed by a mounting bottom and in which the electric motor is arranged, with the axial lower side facing the mounting bottom, and attached to the equipment housing; wherein on the axial lower side a central, axially projecting motor end portion is disposed; wherein, in the motor mounting between the circumferential shell of the stator housing and the equipment housing, an annular space extending along the circumferential shell is defined; and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834